Citation Nr: 1202264	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  00-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1987 to October 1996. 

This matter originally came to the Board of Veterans' Appeals  (Board) from a February 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, confirmed the previous denial of service connection for a chronic lower and middle back condition. 

The issue has been recharacterized to comport to the evidence of record. 

The Board remanded the Veteran's claim to reopen service connection for a thoracolumbar disability for additional development in October 2008 and March 2010.  In a February 2011 decision the Board found that the Veteran had submitted new and material evidence to reopen her claim of service connection for a thoracolumbar disability and remanded it for additional development. 

The Veteran's September 2011 written statements and a September 2011 private medical opinion discussing the etiology of her cervicalgia and cervical degenerative disc disease raise the issue of entitlement to service connection for a cervical spine disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a thoracolumbar spine disability.  She claims that she has suffered chronic lower and middle back pain since service. 

In February 2011 the Board remanded the Veteran's current claim for a VA examination regarding the nature and etiology of her claimed thoracolumbar disability.  Specifically, the examiner was to identify all thoracolumbar spine disabilities and opine as to whether they are related service.  The examiner was also to discuss the Veteran's STRs that contain numerous complaints of back pain during service and upon separation.  

A VA examination was conducted in March 2011.  The examiner noted a review of the Veteran's claim file.  The examiner noted that thoracic and lumbar pain is not part of this Veteran's current problems.  The pain syndrome is related to nerve irritation/compression of the lower cervical spine radicular between the shoulder blades.  The author of this examination was L.G.  The Board notes that L.G. did not indicate whether she has any medical training whatsoever anywhere in the examination report.  

The March 2011 VA examination report is inadequate for numerous reasons.  

First, it failed to properly identify what, if any, thoracolumbar spine disability the Veteran currently has and did not address a June 2009 VA treatment record noting that the Veteran had minimal degenerative changes of the thoracic spine and other medical treatment reports of record indicating that the Veteran complained of, and was treated for, mid back pain, including a December 2008 VA treatment record noting an assessment of recurrent myofasciitis, left thoracic spine and left lumbar spine.  

Second, the March 2011 VA examination report failed to discuss service treatment records (STRs) dated in June 1991 noting complaints of low back pain, October 1995 STRs noting an assessment of musculoskeletal low back pain, January 1996 STRs noting complaints of long standing low back pain, or the Veteran's October 1996 separation examination noting she reported that she then had, or has had, recurrent back pain.  

Finally, the expertise of the examiner are unknown as she did not identify her level of training, her professional qualifications, or her position at the VAMC.

Because the Veteran has not been provided with an adequate VA examination as directed by the February 2011 Board remand, this case must be again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Additionally, in September 2011 the Veteran submitted additional relevant medical evidence directly to the Board.  She did not include any waiver of her right of initial consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  The RO must consider this evidence in the first instance.  See Id. 

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriately qualified medical professional to determine the nature and etiology of any current thoracolumbar spine disability.  All necessary testing should be conducted.  

In determining the presence or absence of any current thoracolumbar disability, the examiner must specifically note and discuss the Veteran's STRs indicating numerous complaints of back pain during service and upon separation, and specifically note and discuss the December 2008 and June 2009 VA treatment records.  

As to any current disability of either the thoracic and/or lumbar spine(s) identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.   If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.  The medical evidence submitted to the Board in September 2011 by the Veteran must be specifically noted and discussed in the SOC.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


